

AXIS CAPITAL HOLDINGS LIMITED


EXECUTIVE LONG-TERM EQUITY COMPENSATION PROGRAM


AXIS Capital Holdings Limited (the “Company”) has established the AXIS Capital
Holdings Limited Executive Long-Term Equity Compensation Program (the “Program”)
to enable eligible employees of the Company and its subsidiaries to share in the
success of the Company through the grant of equity awards. The terms of the
Program are as set forth herein.


1.
Eligibility. Any Executive Committee Member who is employed by the Company or
one of its subsidiaries shall be entitled to annual allocation from the equity
pool (as defined in Section 2) and shall be a “Participant” in the Program.

2.
Target Equity Allocation. Each Participant’s initial “Target Equity Allocation”
shall be based on the Participant’s annual equity target value as set forth in
their respective employment agreement, offer letter or as set by the
Compensation Committee of the Company. This Target Equity Allocation shall be
split between a time-based award and a performance-based award at the
Compensation Committee’s discretion.

3.
Time-Based Award.  Time-based awards will vest 25% per year over a four year
vesting period.

4.
Performance-Based Award. The performance-based portion of the Target Equity
Allocation will be granted as initially determined without adjustment, but
vesting will be subject to a performance condition. Specifically,
performance-based awards will be eligible to vest in a range of 75% to 125% of
the initial Target Equity Allocation on the third anniversary of the date of
grant, depending on the Company’s relative total shareholder return performance
as of the time of vesting, as compared to the Company’s performance peers.

5.
Form of Awards. Awards may be made in the form of restricted stock or restricted
stock units, at the Committee’s discretion.

6.
Clawback. Any equity compensation award hereunder is subject to recoupment, at
the Committee’s discretion, under the Company’s executive compensation
recoupment, or “clawback”, policy.

7.
Interpretation of Program. The Committee shall have the authority to administer
the Program, to conclusively make all determinations under the Program and to
interpret the Program, subject to and in accordance with the Company’s 2017
Long-Term Equity Compensation Plan. Any such determinations or interpretations
made by the Committee shall be binding on all persons.

8.
Governing Law. The Program shall be governed by the laws of Bermuda.

9.
No Guarantee of Continued Employment. Nothing in the Program shall interfere
with or limit in any way the right of the Company or any of its subsidiaries to
terminate any





--------------------------------------------------------------------------------




employee’s employment at any time, nor shall it confer upon any Participant any
right to continue in the employ of the Company or any of its subsidiaries. For
purposes of the Program, temporary absence from employment because of illness,
vacation, approved leaves of absence and transfers of employment among the
Company and its subsidiaries shall not be considered to terminate an employee’s
employment.
10.
Successors. All obligations of the Company under the Program shall be binding on
any successor to the Company, whether the existence of such successor is the
result of a direct or indirect merger, consolidation, purchase of all or
substantially all of the business and/or assets of the Company or otherwise.

11.
Amendment and Termination. This Program may be amended or terminated at any time
by the Committee.



02.2019


